Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          1 of1 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          2 of2 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          3 of3 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          4 of4 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          5 of5 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          6 of6 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          7 of7 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          8 of8 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                               04/13/20
                                                    04/01/20
                                                        14:49:12
                                                             15:07:33
                                                                 Exhibit
                                                                      Exhibit
                                                                         2B. 2B.
                                                                              Judgment
                                                                                 Judgment
                                                                                       Page
                                       Page
                                          9 of9 17
                                                of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         10 10
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         11 11
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         12 12
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         13 13
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         14 14
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         15 15
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         16 16
                                            of 17
                                               of 17
Case
 Case20-01022
       19-12337
              Doc
                Doc
                  3-3
                    122-3
                      FiledFiled
                            04/13/20
                                 04/01/20
                                     Entered
                                          Entered
                                              04/13/20
                                                   04/01/20
                                                       14:49:12
                                                            15:07:33
                                                                Exhibit
                                                                     Exhibit
                                                                        2B. 2B.
                                                                             Judgment
                                                                                Judgment
                                                                                      Page
                                      Page
                                         17 17
                                            of 17
                                               of 17
